DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
As to claim 1, Xu et al (US 20210105734) teaches method and apparatus for data transport control between wireless network systems.  Habara et al (US 20210067593) teaches service deployment control system, service deployment control method, and storage medium.  YI et al (US 20200382374) teaches method for generating network slice template and for applying network slice template, and apparatus.  Xu et al (US 20200359226) teaches Network Slice Management Method, Management Unit, and System.  Li et al (US 20200313969) teaches Network Slice Deployment Method and Apparatus.  Xu et al (US 20200229080) teaches method and device for determining deployment information of network.  Bai et al (US 2020022899) teaches Networking Method, Networking Apparatus, Network Access Method, And User Equipment. Xu et al (US 20200163011) teaches method, device, and system for deploying network slice. Xu et al (US 20190281503) teaches Management Method, Management Unit, and System.  Wen et al (US   20190261186) teaches method and apparatus for network slice deployment in mobile communication system. Tran et al (US 10694399) teaches Cellular system.  The teaching of above prior arts either alone or in combine fails to teach further comprising determining, by the device, whether a network 
As to claim 9, Xu et al (US 20210105734) teaches method and apparatus for data transport control between wireless network systems.  Habara et al (US 20210067593) teaches service deployment control system, service deployment control method, and storage medium.  YI et al (US 20200382374) teaches method for generating network slice template and for applying network slice template, and apparatus.  Xu et al (US 20200359226) teaches Network Slice Management Method, Management Unit, and System.  Li et al (US 20200313969) teaches Network Slice Deployment Method and Apparatus.  Xu et al (US 20200229080) teaches method and device for determining deployment information of network.  Bai et al (US 2020022899) teaches Networking Method, Networking Apparatus, Network Access Method, And User Equipment. Xu et al (US 20200163011) teaches method, device, and system for deploying network slice. Xu et al (US 20190281503) teaches Management Method, Management Unit, and System.  Wen et al (US   20190261186) teaches method and apparatus for network slice deployment in mobile communication system. Tran et al (US 10694399) teaches Cellular system.  The teaching of above prior arts either alone or in combine fails to teach further comprising determine, based on the profile and the location, a slice deployment description for the network slice configuration, according to 
As to claim 15, Xu et al (US 20210105734) teaches method and apparatus for data transport control between wireless network systems.  Habara et al (US 20210067593) teaches service deployment control system, service deployment control method, and storage medium.  YI et al (US 20200382374) teaches method for generating network slice template and for applying network slice template, and apparatus.  Xu et al (US 20200359226) teaches Network Slice Management Method, Management Unit, and System.  Li et al (US 20200313969) teaches Network Slice Deployment Method and Apparatus.  Xu et al (US 20200229080) teaches method and device for determining deployment information of network.  Bai et al (US 2020022899) teaches Networking Method, Networking Apparatus, Network Access Method, And User Equipment. Xu et al (US 20200163011) teaches method, device, and system for deploying network slice. Xu et al (US 20190281503) teaches Management Method, Management Unit, and System.  Wen et al (US   20190261186) teaches method and apparatus for network slice deployment in mobile communication system. Tran et al (US 10694399) teaches Cellular system.  The teaching of above prior arts either alone or in combine fails to teach further comprising determine, based on the information associated with the slice type identifier, a description profile for the network slice configuration; generate, based on the description profile and the location, a slice deployment description for the network slice configuration, according to location-
Dependent claims 2-8, 10-14, 16-20 are allowed for the same reason.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
	April 28, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642